Citation Nr: 0611427	
Decision Date: 04/20/06    Archive Date: 04/26/06

DOCKET NO.  03-03 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder, to include as an undiagnosed illness.

2.  Entitlement to service connection for a left knee 
disorder, to include as an undiagnosed illness.

3.  Entitlement to service connection for a disorder 
manifested by chronic fatigue, to include as an undiagnosed 
illness.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Counsel


INTRODUCTION

The veteran served on active duty from April 1990 to June 
1999, including duty in the Southwest Asia Theater of 
Operations from January 18, 1991, to May 19, 1991, and also 
had prior active service totaling one month and 12 days.  
This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois.

This matter was previously before the Board in January 2004, 
when it remanded the appeal for the completion of additional 
development.  The Board is satisfied that for the claim 
decided herein, all action requested on remand is now 
complete, such that it may proceed with a decision in the 
matter.

The matters of entitlement to service connection for a right 
knee and a left knee disorder, to include as undiagnosed 
illness, are addressed in the REMAND portion of the decision 
below, and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claim, explained to him who was responsible 
for submitting such evidence, and obtained and fully 
developed all other evidence necessary for an equitable 
disposition of the claim.

2.  The competent medical evidence of record indicates that 
the veteran's objective manifestations of fatigue are not the 
result of any diagnosed condition.  


CONCLUSION OF LAW

A disorder manifested by chronic fatigue was incurred in 
active service.   38 U.S.C.A. §§ 101, 1110, 1117, 1118, 1131, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 
3.317 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA), which 
provides, among other things, that VA will make reasonable 
efforts to notify a claimant of the relevant evidence 
necessary to substantiate a claim for benefits under laws 
administered by VA.  The VCAA also requires VA to assist the 
claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. § 3.159 (2005).  

First, VA has a duty under the VCAA to notify a claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, March 2001 
and May 2004 letters to the veteran from the RO and the 
Appeals Management Center (AMC) on its behalf specifically 
notified him of the substance of the VCAA, including the type 
of evidence necessary to establish entitlement to service 
connection, and of the division of responsibility between the 
veteran and VA for obtaining that evidence.  Consistent with 
38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) 
(2005), VA essentially satisfied the notification 
requirements of the VCAA by way of these letters by: (1) 
informing the veteran about the information and evidence not 
of record that was necessary to substantiate his claim; (2) 
informing the veteran about the information and evidence that 
VA would seek to provide; (3) informing the veteran about the 
information and evidence that he was expected to provide; and 
(4) requesting the veteran to provide any information or 
evidence in his possession that pertained to the claim.  To 
that end, the March 2001 VCAA letter provided the veteran 
with information as to the first three aforementioned notice 
elements, while the May  2004 VCAA letter addressed those 
notice elements, but also addressed the fourth notice 
element.

The Board recognizes that complete VCAA notice was only 
provided to the veteran after the initial unfavorable 
decision in this case, rather than prior to the initial 
decision as is typically required.  However, in a case 
involving the timing of the VCAA notice, the United States 
Court of Appeals for Veterans Claims (Court) held that in 
such situations, the veteran has a right to a VCAA content-
complying notice and proper subsequent VA process.  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  As noted, the RO (via 
the AMC) issued the second VCAA letter to the veteran in May 
2004.   Thereafter, he was afforded an opportunity to 
respond, and the AMC then reviewed the claim and issued 
supplemental statements of the case (SSOCs) to the veteran in 
April 2005 and January 2006.  Under these circumstances, the 
Board finds that the aforementioned notification requirements 
of the VCAA have been satisfied.  Pelegrini, supra; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the Court recently issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506 (U.S. Vet. App. March 3, 2006), which held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) 
(West 2002) and 38 C.F.R. § 3.159(b) (2005) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; (3) 
a connection between the veteran's service and the 
disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for service connection, 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
slip op. at 14.  Additionally, this notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if VA awards service 
connection.  Id.  

In the pending appeal, as noted earlier, the RO provided the 
veteran with notice of what type of information and evidence 
was needed to substantiate his claim, but did not advise him 
as to the type of evidence necessary to establish a 
disability rating or effective date for the claimed 
disorders.  Despite the inadequate notice provided to the 
veteran on these two elements, however, the Board finds that 
there is no prejudice to the veteran in proceeding with the 
issuance of a final decision in this case.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (when the Board addresses 
a question that was not addressed by the agency of original 
jurisdiction, it must consider whether the veteran has been 
prejudiced thereby).  In this regard, because the Board has 
decided to grant the claim for service connection for chronic 
fatigue, on remand, the RO will implement this award and 
concurrently provide the veteran with appropriate notice of 
the necessary requirements for the assignment of a disability 
rating and effective date for this grant.  
  
Furthermore, VA also has a duty under the VCAA to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c) (2005).  In this regard, the Board observes that 
the veteran's available service medical records are 
associated with the claims file, as are all pertinent and 
available VA medical records identified and/or provided by 
the veteran.  As well, VA provided the veteran with several 
VA examinations in support of his claim.  See 38 C.F.R. 
§ 3.159(c)(4)(i) (2005).  

At this time, the veteran and his representative have not 
made the Board aware of any other additional and potentially 
pertinent evidence that needs to be obtained in order to 
fairly decide the claim.  Therefore, the Board finds that all 
relevant evidence necessary for an equitable disposition of 
this appeal has been obtained, and that the case is ready for 
appellate review. 

Applicable Law

Service connection will be granted if the evidence shows that 
a veteran has a disability resulting from an injury or 
disease incurred in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2005); see also Sanchez-Benitez v. Principi, 259 
F.3d 1356, 1360-61 (Fed. Cir. 2001).

Service connection may also be awarded where the evidence 
shows that a veteran had a chronic condition in service or 
during an applicable presumptive period and still has the 
condition.  38 C.F.R. §§ 3.303(b), 3.307, 3.309 (2005).  If 
there is no evidence of a chronic condition during service or 
during an applicable presumptive period, then a showing of 
continuity of symptomatology after service is required to 
support the claim.  38 C.F.R. § 3.303(b).  Service connection 
may also be granted for disease that is diagnosed after 
discharge from active service, when the evidence establishes 
that such disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2005).

In addition to consideration under the usual standards for 
direct and presumptive service connection of a claim under VA 
law, for claims by individuals with Persian Gulf War service 
in the Southwest Asia Theater of Operations (such as the 
veteran), 38 U.S.C.A. § 1117 (West 2002) authorizes VA to 
compensate any veteran with a chronic disability resulting 
from an undiagnosed illness or a combination of undiagnosed 
illnesses manifesting either during this period of service or 
within the applicable presumptive period.  See also 38 C.F.R. 
§§ 3.317(a)(1), (5) (2005).  Per 38 C.F.R. § 3.317(a)(1), a 
veteran may receive compensation if he exhibits objective 
indications of chronic disability resulting from an illness 
or combination of illnesses manifested by one or more signs 
or symptoms such as the ones listed in 38 C.F.R. § 3.317(b) 
(2005), provided that such disability becomes manifest either 
during active service in the Southwest Asia theater of 
operations during the Persian Gulf War, or to a degree of 10 
percent or more not later than December 31, 2006, and which 
by history, physical examination and laboratory tests, cannot 
be attributable to any known clinical diagnosis.  See also 66 
Fed. Reg. 56,614-56,615.  

Per 38 C.F.R. § 3.317(a)(3) (2005), "objective indications 
of chronic disability" include "signs" of objective 
medical evidence perceptible to an examining physician and 
other "non-medical indicators" that are capable of 
independent verification.  Under 38 C.F.R. § 3.317(a)(4) 
(2005), disabilities existing for six months or more and 
those that exhibit intermittent periods of improvement and 
worsening over a six-month period are considered chronic, and 
the six-month period is to be measured from the earliest date 
on which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.           

As well, pursuant to the Veterans Education and Benefits 
Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976, 
effective March 1, 2002, compensation for Persian Gulf War 
veterans now includes "medically unexplained chronic 
multisymptom illness," such as fibromyalgia, chronic fatigue 
syndrome, irritable bowel syndrome, or any other illness that 
meets the requisite criteria, as well as any other diagnosed 
illness that the Secretary determines, by regulation as 
prescribed under 38 U.S.C.A. § 1117(d) (West 2002), should be 
presumptively service-connected.  See 38 C.F.R. 
§ 3.317(a)(2)(i)(B), (C) (2005).  

"Medically unexplained chronic multisymptom illness" is a 
diagnosed illness without conclusive pathophysiology or 
etiology, that is characterized by overlapping symptoms and 
signs and has features such as fatigue, pain, disability out 
of proportion to physical findings, and inconsistent 
demonstration of laboratory abnormalities.  Chronic 
multisymptom illnesses of partially understood etiology and 
pathophysiology will not be considered medically unexplained.  
See 38 C.F.R. § 3.317(a)(2)(ii) (2005).  

The signs or symptoms that may be manifestations of an 
undiagnosed illness or a medically unexplained chronic 
multisymptom illness include, but are not limited to: (1) 
fatigue; (2) signs or symptoms involving the skin; (3) 
headache; (4) muscle pain; (5) joint pain; (6) neurologic 
signs or symptoms; (7) neuropsychological signs or symptoms;  
(8) signs or symptoms involving the upper or lower 
respiratory system; (9) sleep disturbances; (10) 
gastrointestinal signs or symptoms; 
(11) cardiovascular signs or symptoms; (12) abnormal weight 
loss; or 
(13) menstrual disorders.  See 38 U.S.C.A. §§ 1117, 1118 
(West 2002); 38 C.F.R. § 3.317.  If such signs or symptoms 
have been medically attributed to a diagnosed (rather than 
undiagnosed) illness, then the Persian Gulf War presumption 
of service connection does not apply.  VAOPGCPREC 8-98.

Moreover, per 38 C.F.R. § 3.317(c) (2005), disability 
compensation will not be paid if there is affirmative 
evidence that an undiagnosed illness was: (1) not incurred 
during active service in the Southwest Asia theater of 
operations during the Persian Gulf War; (2) caused by a 
supervening condition or event that occurred between the 
veteran's departure from active duty in Southwest Asia 
theater of operations during the Persian Gulf War and the 
onset of the illness; or (3) the result of willful misconduct 
or the abuse of alcohol or drugs.  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Id.; see also Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Analysis of the Claim for Service Connection for Chronic 
Fatigue, to Include as Undiagnosed Illness

For the reasons detailed below, the Board has determined that 
an award of service connection for a disorder manifested by 
chronic fatigue is appropriate at this time.  38 U.S.C.A. 
§§ 1117, 1118, 5107(b); 38 C.F.R. §§ 3.102, 3.317.

As noted, the veteran has confirmed active duty for the 
period of April 1990 to June 1999, including Persian Gulf War 
service from January 1991 to May 1991.  His service medical 
records indicate that he did not enter this period of active 
duty with any complaints or clinical findings of a fatigue 
problem.  A few years after his return from the Persian Gulf, 
however, there were multiple notations of the veteran's 
complaints of constant fatigue.  

In late 1997, the veteran participated in a Comprehensive 
Clinical Evaluation Program (CCEP) for Persian Gulf War 
veterans.  Initially, he completed a questionnaire in August 
1997, to which he affirmatively responded that he had current 
fatigue of more than three years' duration, with an onset 
within three months of Gulf War service, which was present 
most of the time, but caused only minimal impairment.  The 
veteran also denied any memory problems or sleep disturbance.  
September 1997 treatment notes recorded that the veteran was 
sleepy all of the time, even after substantial periods of 
rest.  Additional September 1997 and November 1997 reports 
diagnosed fatigue of questionable etiology.  Another November 
1997 report listed his diagnosis as fatigue not otherwise 
specified (NOS), and the January 1998 conclusion on the CCEP 
report was also fatigue NOS.  The front page of a January 
1998 report of medical history included no report of fatigue, 
and clinical findings from the companion report of medical 
examination were normal.  The service physician also recorded 
on that examination report that all noted problems were 
previous or chronic problems that were either evaluated and 
cleared, or were pending evaluation.  Finally, the back of a 
February 1999 report of medical history included no notation 
relevant to fatigue.  (The Board observes that there are no 
specific service discharge examination reports of record 
beyond the above documentation.)  

The veteran reported that after his discharge from active 
duty in June 1999, he continued to have problems with chronic 
fatigue.  In January 2001, he filed a claim for service 
connection for this disorder, and reported that it had been 
present since March 1991.     

An April 2001 VA psychiatric examination report included 
notation of the veteran's  history of excessive sleep of 12 
to 15 hours a day.  This symptomatology was also noted in a 
May 2001 VA mental health clinic note, but sleep difficulties 
were specifically not recorded as a noted symptom regarding 
treatment for post-traumatic stress disorder (PTSD) and 
related problems as documented in the veteran's August 2001 
to December 2001 VA mental health clinic records.   

In an April 2001 VA chronic fatigue syndrome (CFS) 
examination report, the examiner noted some review of the 
service medical records, including the 1997 diagnosis of 
fatigue, but observed that this was not actually a CFS 
diagnosis.  After taking a history from the veteran and 
completing clinical evaluation, his only diagnoses were 
psychiatric in nature.

At the time of an April 2003 VA psychiatric examination, 
sleep, short-term memory, and cognitive impairment were all 
noted to be problematic symptoms.  Diagnoses at that time 
were chronic major depression, PTSD, and alcohol dependence.   

In a February 2005 VA rheumatology examination report, the 
examiner noted review of the claims file and the veteran's 
history of fatigue, psychiatric, and neurological problems.  
He also noted that with regard to the fatigue, there was a 
history of sleep disturbance and some mild memory impairment, 
but no history of incapacitating episodes requiring bed rest 
or treatment by a physician.  After clinical evaluation, the 
examiner diagnosed chronic fatigue of unknown etiology.  He 
stated that the veteran did not fulfill the criteria for a 
CFS diagnosis, and noted that the fatigue could be related to 
his PTSD/depression.  He then added that the veteran did 
manifest the signs and symptoms of an undiagnosed illness 
primarily manifested by fatigue.  

The veteran then underwent a new VA CFS examination in 
October 2005 with claims file review, conducted by the same 
examiner who performed the February 2005 rheumatology 
examination.  After taking a new history and record of 
current complaints in conjunction with clinical evaluation, 
the examiner again diagnosed chronic fatigue of unknown 
etiology and commented that the veteran manifested signs and 
symptoms of an undiagnosed illness primarily manifested by 
fatigue.  The examiner advised that he had ordered additional 
testing that might reveal an etiology for the fatigue, but 
then reported in a January 2006 addendum that the tests were 
negative.  He emphasized that the veteran had chronic fatigue 
of unknown etiology, with symptoms that could not be readily 
attributed to any known illness.    

The record reflects that the only etiological opinion of 
record in this case comes from the February 2005/October 2005 
VA examiner, who first stated in February 2005 that the 
veteran did not fulfill the criteria for a CFS diagnosis, 
noted that the fatigue could be related to his 
PTSD/depression, and added that the veteran did manifest the 
signs and symptoms of an undiagnosed illness primarily 
manifested by fatigue.  In October 2005, he emphasized those 
points, but also noted that the veteran's symptoms could not 
be readily attributed to any known illness.  In that respect, 
the Board finds that the examiner discounted his prior 
statement that the veteran's fatigue could be the result of 
his psychiatric problems.  The Board further observes that 
the veteran's medical record of problems with fatigue is 
documented all the way back to his time on active duty, 
whereas his psychiatric problems are only of record long 
after service discharge.  Moreover, none of the post-service 
psychiatric reports of record explicitly attributes the 
veteran's fatigue to his PTSD/depression after consideration 
of his entire record.  (The Board also notes that in denying 
this claim for service connection, the RO in part utilized 
the provisions against pyramiding as delineated at 38 C.F.R. 
§ 4.14 (2005); the Board agrees with the veteran's 
representative, however, that this regulation is pertinent to 
the evaluation of service-connected disabilities only.)

The Board is aware that to service connect CFS as a Persian 
Gulf War undiagnosed illness, VA has promulgated an explicit 
set of guidelines in its regulations, specifically at 
38 C.F.R. § 4.88a (2005), and that the aforementioned VA 
examiner, as well as prior medical practitioners of record, 
declined to assign the veteran a specific diagnosis of CFS.  
The Board believes that the presence of this regulation, 
however, is not meant to prohibit the award service 
connection for other undiagnosed disorders manifested by 
fatigue, as long as the competent and credible evidence of 
record supports such an award.  To that end, the Board finds 
that a grant of service connection for a disorder manifested 
by chronic fatigue, given the opinion of the February 
2005/October 2005 VA examiner that the veteran does have such 
a disorder that cannot be readily attributed to any known 
diagnosis, is the appropriate outcome in this case.   

Congress has created the veterans' benefits system to be both 
"paternalistic" and "uniquely pro-claimant."  See Jaquay 
v. Principi, 304 F.3d 1276 (Fed. Cir. 2002); Nolen v. Gober, 
222 F.3d 1356 (Fed. Cir. 2000); Hensley v. West, 212 F.3d 
1255 (Fed. Cir. 2000).  Accordingly, in a case such as this, 
where the evidence does not preponderate against the claim, 
and in recognition of the aforementioned guiding principles 
and with the application of the benefit of the doubt rule, 
the Board finds that the veteran's claim should prevail.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).




ORDER

Service connection for a disorder manifested by chronic 
fatigue, as an undiagnosed illness, is granted.


REMAND

The Board finds that at this time, the claims for entitlement 
to service connection for a right knee and a left knee 
disorder, to include as undiagnosed illness, must be remanded 
to the RO for further development.  

The Board observes that the veteran's service medical records 
reflect complaints, diagnoses, and treatment of bilateral 
knee problems during his period of active duty.  Moreover, VA 
medical records include an ongoing diagnosis of bilateral 
knee degenerative joint disease (DJD) as in effect from 
approximately 18 months after service discharge.  There are 
also other post-service diagnoses, including hypermobility, 
possible patellofemoral pain syndrome, and polyarthralgias, 
of record after VA examinations conducted in April 2001, 
January 2005, and February 2005, respectively.  The only 
etiological opinion of record in this case, however, is that 
provided by the February 2005/October 2005 VA examiner.  And, 
while he did opine that the current 'diagnosis' was 
polyarthralgias and stated that that it was less likely than 
not that the veteran had a bilateral knee disorder that was 
related to active service, he provided no basis for this 
opinion in his reports, and did not address the importance, 
if any, of the veteran's in-service knee diagnoses and 
treatment, or of his continued diagnosis and treatment of 
various knee problems following service.  The Board 
accordingly finds that, in order to provide the veteran with 
a fair and fully informed decision in this case, he should be 
evaluated by a new VA orthopedic examiner, if available, with 
consideration and discussion of the veteran's aforementioned 
medical history.  38 C.F.R. §§ 3.102, 3.159(c)(4)(i) (2005).  
    

As well, because this matter must be remanded for the 
completion of additional development as described above, the 
Board finds that the RO should also provide a supplemental 
VCAA notice to the veteran in accordance with 
Dingess/Hartman.  Here, the RO provided the veteran with 
notice of what type of information and evidence was needed to 
substantiate his claims, but did not provide him with notice 
of the type of evidence necessary to establish a disability 
rating or effective date for the claimed disorders.  The RO 
should provide such notice on remand.    

Accordingly, the case is REMANDED to the RO (via the AMC) for 
the following:

1.  The RO should send the veteran a 
corrective VCAA notice letter under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) that includes an explanation 
as to the information or evidence needed 
to establish a disability rating and 
effective date for the claims per 
Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506 (U.S. Vet. App. Mar. 3, 
2006).  

2.  After the development requested in 
paragraph 1 is complete, the RO should 
schedule the veteran for a VA orthopedic 
examination, to be conducted by an 
examiner other than the individual who 
previously conducted the February 2005 
and October 2005 VA examinations, if 
possible.  The RO must forward the entire 
claims file for review by the examiner in 
conjunction with this examination, and 
the examiner should acknowledge such 
review in the examination report.  All 
necessary clinical testing should also be 
conducted in conjunction with this 
evaluation.  After claims file review, 
clinical evaluation, and all necessary 
testing is complete, the examiner is 
requested to provide an opinion as to 
whether any currently diagnosed knee 
disorder is at least as likely as not 
(i.e., a 50 percent likelihood or more) 
etiologically related to the veteran's 
period of active service from April 1990 
to June 1999.  The examiner should set 
forth a complete rationale for all 
opinions expressed and conclusions 
reached in the examination report, to 
include an assessment of the importance, 
if any, of the veteran's in-service and 
post-service knee treatment and diagnoses 
of record.
 
3.  After the RO completes all action 
requested above to the extent possible, 
it should again review the claims on the 
basis of all additional evidence 
associated with the claims file.  If the 
RO cannot grant the benefits sought on 
appeal, then it should furnish the 
veteran and his representative with an 
SSOC, and afford a reasonable opportunity 
for response before returning the record 
to the Board for further review.

The purposes of this REMAND are to conduct additional 
development and to ensure due process, and the Board does not 
intimate any opinion as to the merits of the claims, either 
favorable or unfavorable, at this time.  The veteran is free 
to submit any additional evidence and/or argument he desires 
to have considered in connection with this appeal.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


